Citation Nr: 0713366	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  05-30 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1956 to 
October 1960.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.

In March 2006, the veteran appeared at the Des Moines RO and 
testified via video before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA's duty to assist includes providing a medical examination 
or medical opinion if VA determines it is necessary to decide 
the claim.  38 C.F.R. § 3.159(c)(4).  In the case at hand, 
the veteran was given a VA audiological examination in June 
2003 to determine the etiology of his hearing loss and 
tinnitus.  The examiner concluded that, given the 35-year gap 
between the veteran's separation from service and the 
December 1995 medical evidence of hearing loss and tinnitus, 
it was not at least as likely as not that his hearing loss 
was secondary to noise exposure in service and it was not at 
least as likely as not that the veteran's tinnitus was 
secondary to noise exposure in service.  

Since his June 2003 VA examination, the veteran has submitted 
private medical records reflecting that he complained of 
ringing and a feeling of pressure in his right ear in March 
1975.  Also of record are a personal statement and testimony 
from the veteran's wife indicating that she noticed the 
veteran's hearing difficulties in as early as 1964.  The 
veteran has also submitted a letter from his private 
physician opining that his hearing loss and tinnitus are 
secondary to his in-service noise exposure.  Given that the 
opinion of the June 2003 examination report relies on a lack 
of medical evidence for 35 years after the veteran's 
separation from service, and given that the veteran has 
submitted evidence indicating that he had hearing loss and 
tinnitus well before December 1995, the Board believes a 
remand for consideration of this new evidence is warranted.

On remand, the RO also should take the opportunity to ensure 
that the notice requirements of the Veterans Claims 
Assistance Act (VCAA), as recently clarified by the United 
States Court of Appeals for Veterans Claims (Court), have 
been satisfied.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AMC must provide notice as 
required by Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  Arrangements should then be made for 
the veteran's claims file to be reviewed 
by the VA examiner who conducted the June 
2003 audiological examination.  The 
examiner is specifically requested to 
review the entire claims file, paying 
particular attention to the evidence added 
to the claims file since the June 2003 
examination.  Review of the claims file 
should be noted in the examiner's opinion.  
The examiner should state whether it is at 
least as likely as not (a 50 percent 
probability or more) that the veteran's 
hearing loss and tinnitus are related to 
service.  In particular, the examiner is 
asked to discuss the 1974-1975 medical 
records submitted by the veteran's private 
physician, as well as the veteran's in-
service and post-service noise exposure.  
Any opinions should be supported by a 
clear rationale consistent with the 
evidence of record.  

If the VA examiner that evaluated the 
veteran in June 2003 is not available for 
comment, then another comparably qualified 
examiner may respond in his place, 
following a review of the claims folder.  
In either case, if it is determined that 
additional objective examination is 
necessary in order to fully respond to the 
above queries, then such examination 
should be scheduled, all necessary tests 
should be accomplished, and all findings 
should be reported in detail.

3.  The RO must notify the appellant that 
it is his responsibility to report for any 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the appellant does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  After the above has been completed, 
the RO must readjudicate the issue on 
appeal.  If the issue on appeal continues 
to be denied, the veteran and his 
representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




